FILED
                            NOT FOR PUBLICATION                            NOV 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10290

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00274-LJO

  v.
                                                 MEMORANDUM*
ROSEMARY FIERROS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Rosemary Fierros appeals from the district court’s judgment and challenges

the 48-month sentence imposed following her jury-trial conviction for conspiracy

to unlawfully produce and transfer identification documents, in violation of 18

U.S.C. § 371; 15 counts of unlawful production of an identification document and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).